On Motion for Rehearing.
LATTIMORE, Judge.
Appellant renews complaint in his motion for rehearing of the refusal of the trial court to instruct the jury on the law of circumstantial evidence. We have again examined and analyzed the facts. An officer who talked with appellant over the telephone said he knew that the voice at the other end of the telephone was that of appellant. He testified that appellant then agreed over the telephone to bring two gallons of whisky. Appellant and another presently appeared in a car in which were two gallons of whisky. Two persons testified that the car was driven by appellant, and two that it was driven by the other party. We regard it as immaterial to the question under discussion as to who drove the car. In view of the agreement of appellant over the telephone to bring the whisky, and that he was accompanying it, to say the least, would be sufficient to support by direct proof the fact that he was transporting it.
The motion for rehearing will be overruled.